DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JOHN T. KENNEDY,
                              Appellant,

                                      v.

                          ALISON KENNEDY,
                              Appellee.

                               No. 4D20-1080

                           [February 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Maxine    Cheesman,       Judge;   L.T.    Case    No.
502002DR001829XXXMB FA.

   John T. Kennedy, Brasil, pro se.

    Jeffrey Begens of Law Offices of Jeffrey Begens, P.A., Bonita Springs,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.